﻿I join the speakers who have preceded me in congratulating you, Sir, on your well-deserved election to the presidency of the General Assembly at its forty-fifth session. We are living in critical times characterised by revolutionary changes in world politics. My delegation is therefore pleased that a seasoned and well-respected leader is guiding the work of this Assembly, We have no doubt that, given your vast experience in international affairs, you will steer our deliberations to a successful conclusion. 

Your predecessor, Major-General Joseph Garba of Nigeria, presided over the last session with exemplary seal at a time of unprecedented developments, particularly in Eastern Europe and southern Africa. Indeed, the world witnessed during his tenure of office the successful implementation of Security Council resolution 435 (1978), leading to the independence of Namibia. We commend him most sincerely for his tireless efforts in the promotion of global peace.
It is with great pride that my delegation welcomes the Republic of Namibia as a Member of the United Nations. We are happy that the independence of Namibia has closed the sad chapter of colonialism on the continent of Africa.

My delegation is also delighted to welcome in our midst the Principality of Liechtenstein. Liechtenstein's admission to the world body brings us a step closer towards the realisation of the goal of universality.

I also wish to take this opportunity to express our profound gratitude to our Secretary-General, Mr. Javier Peres de Cuellar, for the commendable efforts he continues to make in the promotion of international peace and security.

Since we last met to review the complex issues confronting the world, a number of events have come to pass. Of these, the most important is, of course, the welcome improvement in the relations between the super-Powers, resulting in the end of the cold-war era and in the emergence of a process towards the elimination of hotbeds of tension in the world.

Forty-five years ago the founding fathers of our Organisation envisioned a world in which peace and security would be preserved through international co-operation and understanding. With the end of the cold war, mankind has, for the first time since the end of the Second World War, an opportunity to bring about the realisation of that vision through the abolition of nuclear and chemical weapons and the reduction of conventional weapons throughout the world. 

Against this background, my delegation welcomes the recent positive achievements in the area of arms control and disarmament. In this regard, the agreement to eliminate a class of nuclear weapons, which was signed between the Soviet Union and the United States in 1987, represents an important corner-stone and a good beginning. Since then, efforts aimed at a reduction in strategic missiles have continued. We look forward to an agreement on a treaty on strategic missiles, which we hope will be signed soon. The ultimate goal, however, remains the eventual complete elimination of all weapons of mass destruction from the face of the Earth. To achieve that goal, there has to be a comprehensive nuclear-test-ban treaty, which will forbid improvements in weapon systems of mass destruction. We have also welcomed the continuing efforts aimed at the projected destruction of stockpiles of chemical weapons, and we call for a total ban on the manufacture of those destructive weapons. 

We have followed with great interest the negotiation in Vienna on the reduction of conventional weapons in Europe. We welcome the progress made and we congratulate those involved in the negotiations.

Let me now turn to southern Africa. The front-line States continue to follow events in South Africa with keen interest and some concern. While we have welcomed the "talks about talks" between the African National Congress of South Africa and the Government, which have resulted in the Groote Schuur end Pretoria Minutes, we remain concerned about the increase in violence in black townships in recent times, which has led to great loss of life and property.
We reaffirm our call on the Government of South Africa to end without further delay the ongoing violence in townships and deal with those who are behind it. At the same time we urge all anti-apartheid organisations in South Africa to demonstrate unity of purpose against their common enemy, the apartheid system itself.

The international community has a binding responsibility to ensure that apartheid is eradicated. The Declaration on Apartheid and its Destructive Consequences in Southern Africa we adopted by consensus last December remains a blueprint for establishing a climate conducive to negotiations leading to the ultimate elimination of apartheid.

We are delighted that the Assembly continues to remain unanimous in its conclusions that the measures taken thus far by the South African regime do not constitute profound and irreversible change, as called for in the Declaration, and that therefore this 'ί not the time to relax the existing sanctions against South Africa. Our judgement remains that the oppressed people of South Africa, which the sanctions were intended to support in their struggle against apartheid, are the best judges of how and when the sanctions should be removed. 

In Angola talks between the government and UNITA aimed at a peaceful solution for the conflict in that country are under way. We appeal to those external Powers aiding UMITA to stop such assistance so that negotiations can take place in an atmosphere free of violence. Similarly, in Mozambique the peace initiatives of the government should be encouraged and supported. In both Angola and Mozambique, millions of people have been displaced by the wars imposed on those countries from outside. As a result, many children, women and old people continue to suffer from the effects of destabilisation. We appeal to the international community to extend humanitarian assistance to both Angola and Mozambique.

The front-line States and the other neighbouring States in southern Africa, which have suffered great devastation in both human and material terms at the hands of the apartheid regime, also need international assistance to enable them to rebuild their economies. Indeed, South Africa's policy of destabilisation against neighbouring States through the use of its proxies continues unabated. In the case of own country, the activities of the RENAMO bandits are on the increase, suffering in great loss of life and property. The most recent case took place on 20 September 1990 in the Eastern Province of Zambia, in which an ambush by BEHAMO resulted in the death of 10 Zambians and the destruction of several vehicles. It is against this background that we reiterate our call for increased assistance to the affected countries to rebuild their economies as called for in the declaration.

We are saddened by the civil war in Liberia, which has brought about untold suffering among innocent civilians. We appeal to the international community to send urgent humanitarian assistance to the people of Liberia to alleviate their suffering. We welcome the regional initiative taken by the countries members of the Economic Community of West African States (BCOHAS) in helping to bring peace to Liberia. 
In Western Sahara, we commend the efforts of the Secretary-General as well as of the current Chairman of the Organisation of African Unity tot their continuing efforts towards the holding of a referendum for self-determination.
With regard to Cambodia, we welcome the unity of purpose displayed by the Cambodian people that has resulted is the formation of the Supreme national Council. We commend the countries members of the Association of South-East Asian Nations (ASEAN) for their contribution to this development. We look forward to a peaceful transition within the framework of the plan by the five permanent members of the Security Council.
Zambia congratulates the people of Yemen for the historic decision to merge their divided country into a single republic.
In Korea, we welcome the talks by the Prime Ministers of the two countries. We hope that this interaction will lead to the realization of the aspirations of the Korean people to achieve unity through peaceful means. In the same spirit, Zambia warmly welcomes the reunification of Germany.
In Afghanistan, it remains our hope that recent talks between the United States and the Soviet Union will pave the way to the achievement of a lasting peace in that troubled country.
In the case of Cyprus, we note with regret that, despite the efforts of the international community to find a solution to the problems of that country, there appears to be little progress in that regard. We therefore appeal to the Secretary-General to persevere in his efforts to resolve the crisis and urge the parties concerned to co-operate with him.
In Central America, we are gladly witnessing a transformation from conflict to an unprecedented atmosphere of national and regional reconciliation. We hope that this process will ultimately lead to lasting regional peace, stability and development. 
We view the recent event, in the Gulf region with great concern. Zambia maintain· good relations with both Kuwait and Iraq, which are fellow members of the Mon-Aligned Movement. In the context of our friendly relations with both of them, we have called on Iraq to withdraw its forces from Kuwait in accordance with the relevant Security Council resolutions and urged both countries to resolve any outstanding differences between then through negotiations.
The Gulf crisis has given rise to many ramifications. One of these is the apparent relegation to the background of the question of Palestine. The plight of the Palestinians, of which this Assembly has been seized since 1948, must be addressed with the same ferocity and determination as is being shown in the case of the Gulf crisis. It should be remembered that there will be no real peace in the Middle East until the rights of the Palestinian people are justly addressed.
Zambia continues to believe that an international conference should be convened under the auspices of the United Nations at which all parties, including the Palestine Liberation Organisation (PL0), should be represented. This is the only way the concerns of Israel, the PLO and the rest of the Arab nations can be addressed.
Secondly, the Gulf crisis has given rise to serious economic and financial problems. I am referring, for example, to the loss of revenue suffered by those countries that are close to the region and that are required by the international community to participate in the enforcement of the sanctions. The international community is making efforts to minimise the financial losses suffered by these countries. However, nothing so far is being done to assist them, especially the oil-importing countries in Africa, whose external positions have been adversely affected by the escalation in oil prices. 
I wish to take this opportunity to appeal to the international community to come to the assistance of those countries, including Zambia, whose economies are being seriously disrupted as a result of the Gulf crisis.
The third aspect of the Gulf crisis relates to policy and, in particular, to the enforcement of Security Council resolutions. Since the beginning of the Gulf crisis, much has been said in this Assembly and in the Security Council itself about the principle of the inadmissibility of acquiring territory by force. This, of course, is a cardinal principle in international relations, and we in Zambia subscribe fully to it. We do believe, however, that this noble principle should be universally applied whereas it is of course within the competence of the United Nations to demand that one country should withdraw its forces from another, whose territory it is occupying vi et armis, that demand should apply equally to all countries whose forces are illegally occupying the territories of others. It is only in this way that double standards will be avoided and confidence in our Organisation enhanced.
Let me touch now on a number of economic and social issues. The reduction in ideological tensions and the resultant improved atmosphere for political discourse are providing us with a unique opportunity now and in the coming decades to bring the pressing issue of economic co-operation to the top of the global agenda. For many years now, this question has lingered unresolved and, as a result, economic growth and development have not been attained worldwide. On the contrary, the position of developing countries, especially in Africa, has continued to worsen.
Innovation, far-sightedness, imagination and statesmanship are needed to resolve the question of economic relations, especially those between North and South. The status quo cannot be consolidated any further without risking global instability. Problems such as the net transfer of financial resources from the developing countries, which amounted to $26 billion last year, simply cannot continue without destroying the basis for future co-operation.
Recent innovations and initiatives in respect of the external debt crisis, which has been with us since 1982, offer some hope. The Toronto summit initiative, the Brady strategy and the recent British and French initiatives come to mind here. But for many countries that are affected, more requires to be done to mobilise resources for investment which will enable then to grow out of the debt problem.
One aspect of the debt crisis is that an increasing number of low-income countries are finding themselves owing much of their debt to multilateral financial institutions. The burden of servicing the debts owed these preferred creditors has become inconsistent with resumed growth and creditworthiness, and is an issue which requires additional and new solutions.
The field of trade policy is full of uncertainties as to what direction the international trading system will take. Experts advise us that the results of the Uruguay Round will be modest if the current mood surrounding the negotiations prevails. The positions of developed countries on the issues of subsidies, tariffs, quantitative restrictions and other non-tariff barriers exhibit an unwillingness on their part to establish new rules of trade within the principle of free trade.
Issues pertaining to the environment and development have acquired especial importance, and deserve global recognition. Indeed, this is as it should be. It is heartening to note the common commitment to the preservation of our environment, which it manifesting itself in a new spirit of international co-operation. In this regard, we in Zambia look forward with keen interest to the forthcoming United Nations Conference on Environment and Development. 
The irresistible interest of the international community in the issues of human rights and democracy and in their relation to questions of economic development signifies a deep-rooted desire for human progress to be anchored in justice, equity and self-sustainability. Zambia welcomes this growing interest. The record of human rights and democracy in Zambia is true to the ideals of social justice and fair play. The Zambian Government is keen to respond to the democratic aspirations of all the people of Zambia, and works relentlessly to maintain this position; our latest move is towards pluralistic politics, which will be used to consolidate our democratic traditions and institutions.
However, there are some odd notions, on the issues of human rights and democracy, which need to be discarded by the international community. There is a need, for example, to discard the tendency to think that a few countries are the pillars of human rights and democracy and that all the others must be measured by how close they come to the likeness of those few countries. The diverse cultures and history of the human race, which was bred and is sustained in circumstances that are in no way uniform, should be sufficient impetus for en early demise of such notions. What is required is for each country to develop institutions and structures that are appropriate to its own experience and reflect the needs and wishes of its people.
The insidious scourge of drugs leaves no room for complacency. International co-operation against the illicit production, supply, trafficking and distribution of narcotic drugs and psychotropic substances, and against the demand for them, must be intensified. 
Similarly, the problem of AIDS calls for the international community to evolve more strategies for its containment and eradication. The incidence of the disease is growing and is in many cases threatening the family unit. We need to counter this danger with the degree of activism to be expected from a society threatened with extinction.   
Zambia attaches great importance to the welfare of children. In this regard, we welcome the recent adoption by this Assembly of the World Declaration on the Survival, Protection and Development of the Child, and of the Plan of Action. Along with the adoption of the Convention on the Sights of the Child and other related instruments, the international community has now firmly established the political and executive frameworks for fostering the emergence of an enabling environment where all our children, and their children, can develop without the violence of neglect, deprivation, abuse and exploitation.
In conclusion, I wish to reiterate our belief that, given the political will, the States Members of the United Nations can make our Organisation play the important role for which it was created, namely, the maintenance of international peace and security and the promotion of co-operation and understanding between States so as to ensure the success of multilateralism. The world needs peace and economic prosperity.
As we approach the last decade of the twentieth century, let us, in the spirit of the prevailing international political order, work together to enhance collective security in order to ensure a peaceful and stable world for the generations of the next century and beyond. 
